 



EXHIBIT 10.1
EXECUTION COPY
SOLECTRON CORPORATION
MARC ONETTO CONSULTING AGREEMENT AND GENERAL RELEASE
     This Consulting Agreement and General Release (this “Agreement”) is made by
and between Marc Onetto (“Consultant”) and Solectron Corporation, a Delaware
corporation (the “Company”). Consultant and the Company are collectively
referred to herein as the “Parties.”
RECITALS
     WHEREAS, Consultant is employed by the Company in the capacity of Executive
Vice President of Worldwide Operations;
     WHEREAS, Consultant and the Company entered into an employment agreement
dated June 18, 2003 (the “Employment Agreement”);
     WHEREAS, Consultant’s employment relationship with the Company will
terminate without Cause (as defined in the Employment Agreement) on June 23,
2006 (the “Transition Date”);
     WHEREAS, Consultant’s relationship with the Company will transform into
that of a consultant beginning on the Transition Date;
     WHEREAS, Consultant and the Company wish to provide for Consultant’s
orderly transition from the position of Executive Vice President of Worldwide
Operations, and mutually desire that Consultant continue to provide his services
to the Company for an agreed-upon period as set forth herein; and
     WHEREAS, the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions and demands that the
Consultant may have against the Company, including, but not limited to, any and
all claims arising or in any way related to Consultant’s employment with, or
separation from, the Company;
     NOW THEREFORE, in consideration of the promises made herein after and
conditioned upon Consultant’s compliance with all conditions and covenants
contained in this Agreement, the Parties hereby agree as follows:
COVENANTS
     1. Scope of Consulting Services.
          (a) Duties. In accordance with the terms of the Employment Agreement,
the Parties agree that for the six (6)-month period following the Transition
Date (the “Consulting Term”), Consultant will serve as a consultant to the
Company. In this capacity, Consultant will render such business and professional
services in the

1



--------------------------------------------------------------------------------



 



EXECUTION COPY
performance of his duties as shall reasonably be assigned to him by the Chief
Executive Officer of the Company (the “CEO”), not to exceed five (5) calendar
days per month.
          (b) Independent Contractor Relationship. As of the Transition Date, it
is the express intention of the Parties that Consultant will be an independent
contractor of the Company. Nothing in this Agreement shall in any way be
construed to constitute Consultant as an agent, employee or representative of
the Company, but Consultant shall perform the services hereunder as an
independent contractor. Consultant agrees to furnish (or reimburse the Company
for) all tools and materials necessary to accomplish the services in this
Agreement, and shall incur all expenses associated with performance, except as
expressly set forth herein. Consultant acknowledges and agrees that Consultant
is obligated to report as income all compensation received by Consultant
pursuant to this Agreement, and Consultant agrees to and acknowledges the
obligation to pay all self-employment and other taxes thereon.
          (c) Obligations. Consultant certifies that Consultant has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Consultant from complying
with the provisions hereof, and further certifies that Consultant will not enter
into any such conflicting agreement during the term of this Agreement. During
the Consulting Term and thereafter, Consultant may engage in other employment or
consulting activities for any other entity or person, provided such activities
do not violate any provisions of this Agreement, the Employment Agreement or the
Exempt Proprietary Information Agreement between Consultant and the Company (the
“Proprietary Information Agreement”), including, without limitation, Sections 6
and 7 hereof.
     2. Compensation for Consulting Services.
          (a) Consulting Fees. During the Consulting Term, the Company will pay
Consultant aggregate consulting fees equal to one-half (1/2) of the sum of
Consultant’s annual Base Salary and Target Bonus (each as defined in the
Employment Agreement), each at the level in effect on the Transition Date.
Consultant’s fees shall be paid ratably during the Consulting Term in accordance
with the Company’s regular payroll schedule, subject to a delay in payment as
described in Section 4 hereof.
          (b) Equity. Consultant’s outstanding stock options and other equity
awards will continue to vest during the Consulting Term in accordance with the
applicable vesting schedule(s). Consultant’s right to exercise any vested shares
following his termination of service hereunder will be governed by the terms of
the applicable stock option and other agreements and the applicable plans under
which such awards were granted.
          (c) Benefits. Pursuant to Section 8(a) of the Employment Agreement,
Consultant will receive Company-paid coverage for Consultant and Consultant’s
eligible dependents under the Company’s Benefit Plans (as defined in the
Employment Agreement) during the Consulting Term. Consultant will not be
entitled to any other benefits which the Company may make available to its
employees, including, but not

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
limited to, disability, life insurance or retirement benefits, except that
(i) the Company shall transfer title to the computer and cell phone used by
Consultant as of the Transition Date to the Consultant, provided Consultant
makes arrangements to the satisfaction of the Company for the satisfaction of
applicable tax withholding related to such transfer, (ii) the Company will
reimburse Consultant’s costs of his use of such cell phone during the Consulting
Term as it relates to the provision of services to the Company and only after
Consultant has submitted documentation to the Company substantiating any such
costs to the reasonable satisfaction of the Company, and (iii) in lieu of all
financial counseling Benefits Consultant would be entitled to receive under the
terms of the Employment Agreement, Consultant shall be paid $6,000, less
applicable tax withholding, on the Effective Date.
     3. Consideration. In consideration for the release of claims and other
covenants contained herein and conditioned upon Consultant’s compliance with all
conditions and covenants contained in this Agreement, including, without
limitation, the provisions regarding confidentiality, non-disparagement,
non-competition and non-solicitation following the Transition Date, the Company
will provide Consultant, in addition to the compensation for Consultant’s
consulting services, the following severance benefits in accordance with the
terms of the Employment Agreement, subject to the effectiveness of this
Agreement and Section 14:
          (a) Deferred Compensation. On the Effective Date, the Deferred
Compensation Payment (as defined in the Employment Agreement) (as adjusted for
investment returns thereon) will immediately vest and be paid to Consultant in
accordance with Consultant’s payout election and the terms of the Company’s
Executive Deferred Compensation Plan (the “Deferred Compensation Plan”) and
subject to the terms of this Agreement. For avoidance of doubt, for purposes of
the Deferred Compensation Plan, Consultant shall be deemed to have terminated
service with the Company on the Transition Date.
          (b) Equity Awards. As of the Effective Date, the Restricted Stock (as
defined in the Employment Agreement) will immediately vest and be released from
the Company’s repurchase right.
          (c) Signing Bonus. As of the earlier of (i) June 18, 2006, or (ii) the
Effective Date, Consultant will have no repayment obligation with respect to the
Signing Bonus (as defined in the Employment Agreement).
          (d) Severance Payment. Following the end of the Consulting Term,
Consultant will receive a lump sum payment equal to one (1) times his annual
Base Salary and Target Bonus (each as defined in the Employment Agreement), each
at the level in effect on the Transition Date.
          (e) Benefits. Consultant will receive Company-paid coverage for
Consultant and Consultant’s eligible dependents under the Company’s Benefit
Plans (as defined in the Employment Agreement) for twelve (12) months following
the end of the Consulting Term. Consultant’s rights to continuation of group
medical benefits pursuant

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
to Part 6 of Title I of the Employee Retirement Income Security Act of 1974 and
analogous provisions of the Internal Revenue Code (“COBRA”) shall commence at
the end of such 12-month period.
     4. Delayed Payment of Certain Amounts. The Parties acknowledge that
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”) imposes accelerated gross income inclusion, interest and additional
income taxes (“409A Penalties”) on deferred compensation (as defined under
Section 409A) that does not meet certain requirements set forth in Section 409A,
and that as of the date this Agreement is executed, final Treasury Regulations
have not been promulgated thereunder. Provisions of this Agreement that are or
may be deemed to be or to relate to a deferred compensation plan (as defined in
Section 409A and the proposed regulations promulgated thereunder to date) have
been agreed on between the Parties in good faith reliance on the application of
and the guidance contained in IRS Notice 2005-1 and Sections 1.409A-1, -2 and -3
of the proposed Treasury Regulations and the preamble thereto, including the
transitional rules thereof, to the facts and circumstances of Consultant’s
employment and the termination thereof. Consultant and the Company intend that,
from and after the Transition Date, Consultant will not provide substantial
services for the Company, and that Consultant will have a “separation from
service” from the Company for purposes of Section 409A as of the Transition
Date. The Parties agree that it is not intended that 409A Penalties apply to any
payment or the provision of any benefit hereunder, and accordingly, the
provisions of this Section 4 will apply to any payment or benefit to which 409A
Penalties would apply, regardless of whether such payment or benefit is
explicitly made subject to this Section 4. Accordingly, the Parties hereby agree
that no (i) consulting fees pursuant to Section 2(a), (ii) any compensation that
Consultant deferred under the Deferred Compensation Plan or any other
non-qualified deferred compensation plan maintained by the Company that was not
grandfathered or otherwise exempt from the provisions of Section 409A (it being
understood between the Parties that the Deferred Compensation Payment (as
defined in the Employment Agreement) and any earnings thereon are grandfathered
or otherwise exempt from the provisions of Section 409A), or (iii) severance
payments pursuant to Section 3(d), will be paid prior to the date, with respect
to any payment, that such payment may be made without being a prohibited
distribution under Code Section 409A(a)(2)(B), as mutually determined by the
Company and the Consultant, acting in good faith. Upon the expiration of the
applicable Code Section 409A(a)(2)(B) deferral period, all payments and benefits
deferred pursuant to this Section 4 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to Consultant in a lump sum payment, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
If delay or postponement of a payment or the provision of a benefit would not
avoid the imposition of 409A Penalties, then the Parties agree to cooperate
diligently to revise the Agreement in order to preserve insofar as possible the
payment or benefit free from 409A Penalties. Notwithstanding the foregoing,
Consultant will be responsible for all taxes under Section 409A or any other
Section of the Code and any other taxes that would ordinarily be the
responsibility of Consultant by law, statute, rule or regulation and the Company
in no way will be required to indemnify Consultant for the same.

4



--------------------------------------------------------------------------------



 



EXECUTION COPY
     5. Payment of Salary and other Compensation and Benefits. Except for
amounts set forth in Sections 2 or 3 that are payable after the Transition Date
or that are delayed pursuant to Section 4, on or prior to the Transition Date,
the Company shall pay Consultant the amount of any and all accrued but unpaid
salary, wages, bonuses, commissions, profit-sharing, accrued but unusued
vacation, and reimburseable expenses owed to Consultant as of the Transition
Date in connection with his employment prior to the Transition Date.
     6. Non-Competition. Consultant, as a condition to the receipt of the
consideration set forth in this Agreement, agrees not to render services for any
of the Company’s Competitors (as defined below) during the twenty-four
(24) month period following the Transition Date. In the event Consultant engages
in Competition (as defined below) within such period, all continuing payments
and benefits to which Consultant may otherwise be entitled pursuant to
Sections 2 and 3 of this Agreement and/or the Employment Agreement will
immediately cease (including Consultant’s ability to exercise any outstanding
stock options) and the Company will be entitled to monetary damages (not to
exceed the value of the applicable compensation and severance benefits actually
paid pursuant to Sections 2 and 3 of this Agreement) or equitable relief in the
event of a breach of such covenant.
          For these purposes, the term “Competitor” shall mean any of the
following companies: (i) Celestica Inc., (ii) Flextronics International Ltd.,
(iii) Foxconn Electronics Inc., (iv) Jabil Circuit, Inc., (v) Plexus Corp., and
(vi) Sanmina-SCI Corporation. For purposes of this Agreement, Consultant will be
deemed to be have engaged in “Competition” if he renders services for any of the
Competitors.
     7. Non-Solicitation. During the twenty-four (24) month period following the
Transition Date, Consultant, whether as employee, owner, sole proprietor,
partner, director, member, consultant, agent, founder, co-venturer or otherwise,
will: (i) not, directly or indirectly solicit, induce or encourage any person to
leave employment with the Company; or (ii) not directly or indirectly solicit
business from any of the Company’s substantial customers and users on behalf of
any Competitor (as defined above). In the event Consultant breaches this
non-solicitation covenant, all continuing payments and benefits to which
Consultant may otherwise be entitled pursuant to Sections 2 and 3 of this
Agreement will immediately cease (including Consultant’s ability to exercise any
outstanding stock options).
     8. Non-Disparagement. During the twenty-four (24) month period following
the Transition Date, (i) Consultant agrees to refrain from any disparagement,
defamation, libel or slander of the Company or its products, services, officers,
directors, employees, or other representatives, and (ii) the Company (acting
through its directors and officers), its directors and officers will not
disparage Consultant.
     9. Confidential Information. Consultant shall continue to comply with the
terms and conditions of the Proprietary Information Agreement, and maintain the
confidentiality of all of the Company’s confidential and proprietary
information. Such information includes, but is not limited to, all customer
lists, equipment, records, data,

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
notes, reports, proposals, correspondence, specifications, drawings, blueprints,
sketches, materials, or other documents or property belonging to the Company.
     10. No Duty to Mitigate. Consultant will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Consultant may receive from any other source reduce any such payment.
     11. Release of Claims. Consultant agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Consultant
by the Company and its officers, managers, supervisors, agents and employees.
Consultant, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its current and former: officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”) from, and agrees not to sue concerning, any claim, duty, obligation
or cause of action relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that Consultant may possess arising from
any omissions, acts or facts that have occurred up, until, and including the
Effective Date of this Agreement, including, without limitation:
          (a) any and all claims relating to or arising from Consultant’s
employment relationship with the Company, including Consultant’s termination
from the position of Executive Vice President of Worldwide Operations, his
transition to the position of consultant, as well as any employment and
consultant-related claims arising prior to the Effective Date;
          (b) any and all claims relating to, or arising from, Consultant’s
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;
          (c) any and all claims under the law of any jurisdiction including,
but not limited to, wrongful discharge of employment; constructive discharge
from employment; termination in violation of public policy; discrimination;
breach of contract, both express and implied; breach of a covenant of good faith
and fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;
          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act,

6



--------------------------------------------------------------------------------



 



the Older Workers Benefit Protection Act; the California Fair Employment and
Housing Act, and the California Labor Code;
          (e) any and all claims for violation of the federal, or any state,
constitution;
          (f) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          (g) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Consultant as a result of this Agreement; and
          (h) any and all claims for attorneys’ fees and costs.
          Notwithstanding anything contained herein to the contrary, this
release does not extend to any obligations under this Agreement, Consultant’s
vested account balance under the Solectron 401(k) Retirement Savings Plan, or
any right to indemnification or directors and officers liability insurance
coverage to which Consultant is otherwise entitled in accordance with the
Company’s articles or by-laws.
     12. Acknowledgement of Waiver of Claims Under ADEA. Consultant acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Consultant and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Consultant acknowledges
that the consideration given for this waiver and release Agreement is in
addition to anything of value to which Consultant was already entitled.
Consultant further acknowledges that he has been advised by this writing that:
          (a) he should consult with an attorney prior to executing this
Agreement;
          (b) he has up to twenty-one (21) days within which to consider this
Agreement;
          (c) he has seven (7) days following his execution of this Agreement to
revoke this Agreement;
          (d) this ADEA waiver shall not be effective until the revocation
period has expired; and,
          (e) nothing in this Agreement prevents or precludes Consultant from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.

7



--------------------------------------------------------------------------------



 



EXECUTION COPY
     13. Civil Code Section 1542. Consultant represents that he is not aware of
any claims against any of the Releasees. Consultant acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, which provide as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Consultant, being aware of this code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.
     14. Supplemental Release Following End of Consulting Term. Consultant
acknowledges and agrees that within two (2) business days following the end of
the Consulting Term, he shall execute and deliver a supplemental release in the
form attached hereto as Exhibit A reaffirming the releases contained herein and
further releasing the Company of any claims that may have arisen between the
Transition Date and the end of the Consulting Term. In the event Consultant
fails to execute and deliver such release, Consultant agrees that the Company
shall have no obligation to provide the consideration set forth in Section 3(d)
and (e). All other provisions of this Agreement, however, shall remain in full
force and effect.
     15. No Pending or Future Lawsuits. Consultant represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Consultant
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.
     16. No Cooperation. Consultant agrees that he will not intentionally act in
any manner that would reasonably be expected to damage the business of the
Company (it being understood that Consultant engaging in employment with or
providing services to other persons or entities that do not violate the
provisions of this Agreement, the Employment Agreement and the Proprietary
Information Agreement, will not be considered damaging to the Company’s
business). Consultant further agrees that he will not knowingly counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so. Consultant agrees both to immediately notify the Company upon receipt
of any such subpoena or court order, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or court order to the Company. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Consultant shall

8



--------------------------------------------------------------------------------



 



EXECUTION COPY
decline to provide such counsel or assistance and shall not provide any counsel
or assistance, except as required by law.
     17. No Admission of Liability. The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Parties, previously or in connection with this Agreement,
shall be construed to be: (a) an admission of the truth or falsity of any claims
made, or (b) an admission by either Party of any fault or liability whatsoever
to the other Party or to any third party. This Agreement will be given the
maximum protection allowable under California Evidence Code Section 1152 and/or
any other state or Federal provisions of similar effect.
     18. Breach. Consultant acknowledges and agrees that any material breach of
any provision of this Agreement shall entitle the Company immediately to recover
any payments under Section 2 and 3 of this Agreement, except for breaches of the
covenants set forth in Sections 6 and 7 of this Agreement, which the Company’s
recourse for breaches of such covenants will be as set forth in such Sections.
The Parties agree and acknowledge that Consultant exercising his rights under
Section 12(e) will not be considered a material breach of this Agreement.
Consultant shall also be responsible to the Company for all costs, attorneys’
fees and any and all damages incurred by the Company in enforcing the
obligation, including the bringing of any suit to recover the monetary
consideration.
     19. Costs. The Parties shall each bear their own costs, expert fees,
attorney fees and other fees incurred in connection with the preparation of this
Agreement.
     20. Arbitration. The Parties agree that, unless otherwise agreed to in a
writing signed by the Consultant and the Company’s CEO, any and all disputes
arising out of, or relating to, the terms of this Agreement, their
interpretation, and any of the matters herein released, shall be subject to
binding arbitration in Santa Clara County before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes.
The Parties agree that the prevailing party in any arbitration shall be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the arbitrator will have the power to
award any remedies, including attorneys’ fees and costs, available under
applicable law. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This section
will not prevent either Party from seeking injunctive relief (or any other
provisional remedy) from any court having jurisdiction over the Parties and the
subject matter of their dispute relating to Consultant’s obligations under this
Agreement and the agreements incorporated herein by reference.
     21. Attorney’s Fees. If any action at law or in equity is brought to
interpret or enforce the terms of this Agreement, the prevailing party will be
entitled to recover its costs and expenses from the other party, including the
costs of mediation, arbitration, litigation, court fees, plus reasonable
attorneys’ fees, incurred in connection with such action, in addition to any
other relief to which such prevailing party may be entitled.

9



--------------------------------------------------------------------------------



 



EXECUTION COPY
     22. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Parties concerning the subject matter of this
Agreement and Consultant’s relationship with the Company after the Transition
Date, and, except where otherwise specifically referenced herein, supersedes and
replaces any and all prior understandings, negotiations and agreements, written
or oral, concerning the subject matter of this Agreement and Consultant’s
relationship with the Company after the Transition Date, with the exception of
the Proprietary Information Agreement, any plans or agreements relating to
Consultant’s equity awards, and the Deferred Compensation Plan.
     23. No Oral Modification. Any modification or amendment of this Agreement,
or additional obligation assumed by either Party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or their authorized representatives.
     24. No Representations. Each Party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither Party has
relied upon any representations or statements made by the other Party hereto
which are not specifically set forth in this Agreement.
     25. No Waiver. The failure of either Party to insist upon the performance
of any of the terms and conditions in this Agreement, or the failure to
prosecute any breach of any of the terms and conditions of this Agreement, shall
not be construed thereafter as a waiver of any such terms or conditions. This
entire Agreement shall remain in full force and effect as if no such forbearance
or failure of performance had occurred.
     26. Severability. In the event that any provision in this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision so long as the remaining provisions remain intelligible
and continue to reflect the original intent of the Parties.
     27. Governing Law. This Agreement shall be construed, interpreted, governed
and enforced in accordance with the laws of the State of California, without
regard for choice-of-law provisions.
     28. Effective Date. This Agreement will become effective upon the later of
(a) the Transition Date, or (b) provided that it has been signed by both
Parties, the date that is seven (7) days following the date Consultant signed
the Agreement, unless Consultant has revoked the Agreement pursuant to Section
12(c) above (the “Effective Date”).
     29. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

10



--------------------------------------------------------------------------------



 



EXECUTION COPY
     30. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and with the full intent of releasing all claims, and without any
duress or undue influence by any of the Parties. The Parties acknowledge that:
          (a) They have read this Agreement;
          (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains; and
          (d) They are fully aware of the legal and binding effect of this
Agreement.
     IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates
set forth below.

          CONSULTANT    
 
       
/s/
  Marc Onetto   Date: June 7, 2006       Marc Onetto    
 
        SOLECTRON CORPORATION    
 
       
/s/
  Kevin O’Connor   Date: June 7, 2006       Kevin O’Connor     Executive Vice
President Human Resources    

11



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT A
SUPPLEMENTAL RELEASE
     The undersigned hereby verifies his renewed agreement to the terms of the
Consulting Agreement and General Release dated June 7, 2006 (the “Agreement”),
as well as the release and waiver of any and all claims relating to his
employment with the Company, including his termination from the position of
Executive Vice President of Worldwide Operations, his transition to the position
of consultant, as well as any claims arising between the Transition Date and the
effective date of this Supplemental Release, including but not limited to claims
under any local ordinance or state or federal employment law, including laws
prohibiting discrimination in employment on the basis of race, sex, age (in
particular, any claim under the Age Discrimination in Employment Act or the Fair
Employment and Housing Act), disability, national origin, or religion, as well
as any claims for wrongful discharge, breach of contract, attorneys’ fees,
costs, or any claims of amounts due for fees, commissions, stock options,
expenses, salary, bonuses, profit sharing or fringe benefits. The undersigned
further acknowledge that the terms of Sections 5, 11, and 12 of the Agreement
shall also apply to this Supplemental Release and are incorporated herein.

                 
MARC ONETTO, an individual
               
 
  Date:         ,  2006
 
               
Marc Onetto
               
 
               
SOLECTRON CORPORATION
               
 
  Date:         ,  2006
 
               
Kevin O’Connor
Executive Vice President Human Resources
               

